Citation Nr: 1516891	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico





THE ISSUE

Entitlement to service connection for residuals of a T9 compression fracture and dorsal spondylosis. 



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's dorsal spine disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a dorsal spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was diagnosed with an old T9 compression fracture and dorsal spondylosis via X-ray imaging in January 2008.  He has attributed these disorders to in-service airborne training.  

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

The Veteran meets the first requirement of any service-connection claim, which is he has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  He has received a diagnosis of T9 compression fracture and dorsal spondylosis (see January 2008 X-ray report).  

The question then becomes whether the Veteran's claimed disabilities are a result of his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

As noted  above, the Veteran has attributed his dorsal spine disorders to in-service airborne training.  His DD 214 reflects that he received airborne training.  His service treatment records are silent for any abnormal findings of the thoracic spine during service, and a spine examination was normal upon service discharge.  The Veteran did report "recurrent back pain" on the Report of Medical History, but no further information on the nature or etiology of his back pain was noted on the report.  

Two months after the Veteran's separation from service, a VA general medical examination conducted in January 1995 revealed complaints of pain in the middle of the back.  There were no specific findings concerning his dorsal spine.

The Veteran reported pain from the "middle thoracic area to the lower back" during a January 1999 clinical neurological evaluation. 

January 2008 VA clinical records reflect that radiologic examination disclosed an "old" T9 compression fracture and dorsal spondylosis. 

On VA examination in March 2008, the examiner stated that the Veteran's T9 compression fracture "could be related to service since he was a [parachutist] and could have suffer[ed] a trauma on his back (thoracic area)."  

In a September 2012 addendum opinion, the same examiner concluded that it was less likely than not that the Veteran's dorsal spine disability was incurred in service because there were no records of treatment for a dorsal spine disorder during service.  

In September 2014, a different VA examiner stated that the dorsal spine disabilities were more likely than not etiologically related to trauma but that there was no evidence that the disorders began during service.  He reasoned, in part, that the service treatment records were negative for any complaints or finding of these conditions.  

The Veteran had airborne training during service and it is reasonable that he would have suffered some trauma to his dorsal spine during this training.  He complained of recurrent back pain upon separation from service.  Just two months after his separation from service in January 1995, he complained of pain in the middle of his back.  January 2008 VA clinical records reflect that radiologic examination disclosed an "old" T9 compression fracture and dorsal spondylosis.  The March 2008 VA examiner originally concluded that the Veteran's dorsal spine disorder could be related to service since he was a parachutist, but then changed his opinion in September 2012 reasoning that there were no records of treatment for a dorsal spine disorder during service.  The September 2014 VA examiner agreed that the dorsal spine disorder was due to trauma, but provided a similar nexus opinion based upon the lack of evidence of treatment for a dorsal spine disorder during service.  However, the lack of documented treatment for a dorsal spine disorder during service is not dispositive of the claim.  The Veteran is competent to state that he suffered trauma to his dorsal spine as a result of parachuting.  He complained of back pain upon separation from service and shortly thereafter, and the radiological findings in January 2008 were described as "old."  The only medical opinion accepting the occurrence of an in-service injury (i.e., in March 2008) suggested a possible link between the Veteran's dorsal spine disorder and his service as a parachutist.  Thus, resolving doubt in the Veteran's favor, the Board finds that service connection for a dorsal spine disorder is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a T9 compression fracture and dorsal spondylosis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


